IN THE SUPREME COURT OF IOWA
                              No. 12–0283

                         Filed November 8, 2013


PAMELA SUE HOOK,

      Appellee,

vs.

TITO TREVINO, Individually, and
TITO TREVINO d/b/a TREVINO LAW OFFICES,

      Appellants.



      Appeal from the Iowa District Court for Webster County, Gary L.

McMinimee, Judge.




      Defendant attorney appeals judgment on legal malpractice claims,

and plaintiff cross-appeals interest issue.    AFFIRMED ON APPEAL,

REVERSED          ON   CROSS-APPEAL,        AND     REMANDED    WITH

INSTRUCTIONS.



      Thomas J. Joensen and Thomas M. Boes of Bradshaw, Fowler,

Proctor & Fairgrave, P.C., Des Moines, for appellants.



      Marc S. Harding and David A. Hirsch of Harding Law Office,

Des Moines, for appellee.
                                       2

WATERMAN, Justice.

      This legal malpractice action presents three questions of first

impression. In Hook v. Lippolt, we held the defendants in plaintiff Pamela

Hook’s personal injury action—the State of Iowa and a volunteer driver

for the Iowa Department of Human Services—were entitled to summary

judgment under the statute of limitations and volunteer-immunity

provisions of the Iowa Tort Claims Act, respectively. 755 N.W.2d 514,

517 (Iowa 2008). Hook then brought this malpractice action against her

attorney in that case, Tito Trevino, who appeals from the judgment on
the jury verdict in her favor. Hook cross-appeals a ruling denying her

claim for additional interest.

      First, we must decide an issue not reached in Lippolt—whether the

driver’s volunteer immunity precludes the state’s respondeat superior

liability for his negligence. If so, Hook’s legal malpractice claim against

Trevino fails because she could not have recovered in the “case within

the case” had it been timely filed against the state. We hold that this

defense is personal to the driver and does not extend to the state.

      Second, we must        decide whether      Trevino can   reduce the

malpractice-damage award by the contingent fee he would have taken if

the underlying action had been successful. Courts in other jurisdictions

are divided on this issue.       We adopt the majority and better-reasoned

rule reflected in the Restatement (Third) of the Law Governing Lawyers,

declining such a setoff because Trevino never earned the fee and Hook

must pay new counsel who prosecuted the malpractice action.

      Third, we must determine what interest is recoverable.          Hook

sought interest from the date the underlying action would have been
tried. The district court denied that request and awarded interest on the

entire judgment from the filing date of the malpractice action.        We
                                        3

conclude Hook is entitled to interest running from December 9, 2004, the

date by which her underlying action should have been tried, absent

Trevino’s negligence. Accordingly, for the reasons elaborated below, we

affirm on the appeal, reverse on the cross-appeal, and remand with

instructions.

      I. Background Facts and Proceedings.

      On June 9, 2000, Carl Lippolt ran a red light and struck Pamela

Hook’s vehicle, injuring her. The following year, Hook hired Trevino to

represent her “in connection with injuries from [the] motor vehicle
accident,” according to their “Contract for Employment of Attorneys.”

Their agreement, signed July 12, 2001, provided for a contingent fee as

follows:

      CONTINGENT FEE: In the event of recovery, the Client(s)
      shall pay Attorneys a fee based upon total recovery. This fee
      shall equal 33 1/3 percent of the recovery if settled without
      filing a suit or if recovery is made after suit is filed and prior
      to 21 days before trial or hearing date. The fee for settlement
      or recovery after 21 days before trial or hearing date and
      before notice of appeal shall equal 40% for any recovery
      made pursuant to this representation. IN THE EVENT NO
      RECOVERY IS MADE, ATTORNEYS SHALL RECEIVE NO
      FEE      FOR     SERVICES       PERFORMED        UNDER       THIS
      CONTRACT.

      On March 13, 2002, with nearly three months remaining on the
two-year statute of limitations, Trevino filed Hook’s first civil action

against Lippolt alone. On April 8, Lippolt filed an answer to the petition

that admitted his “negligence was a proximate cause of the collision and

any resulting damages.” In July, more than two years after the accident,

Trevino served interrogatories.    On September 6, Lippolt answered the

interrogatories, disclosing for the first time that he had been serving as a
volunteer   driver   for   the   Iowa   Department    of   Human     Services,

transporting a patient for treatment, when he collided with Hook. On
                                      4

May 23, 2003, Lippolt amended his answer to plead affirmative defenses

based on Iowa Code section 669.24 (2001), which provides immunity

from personal liability for state volunteers, and on Hook’s failure to

submit her tort claim to the state appeal board as required by section

669.13.

       In June 2003, Trevino filed an administrative claim on Hook’s

behalf with the state appeal board. Trevino dismissed without prejudice

Hook’s lawsuit against Lippolt.       After six months went by with no

response from the board, Trevino withdrew Hook’s administrative claim
and filed a second civil action against Lippolt, this time naming the state

as a codefendant. Lippolt and the state moved for summary judgment on

statute of limitations grounds. Hook resisted, arguing her claims were

timely under the discovery rule.          Lippolt also moved for summary

judgment on the volunteer-immunity defense, which Hook resisted on

the theory that the statute protected only the volunteer’s personal assets,

not liability insurance. The district court denied defendants’ motions for

summary judgment, and we allowed their interlocutory appeal.

       In Lippolt, we held Lippolt was immune from liability under the

volunteer-immunity statute, Iowa Code section 669.24. 755 N.W.2d at

520–21. Moreover, we concluded the two-year statute of limitations was

not tolled by the discovery rule.      Id. at 524 (“As a matter of law, a

reasonably diligent inquiry would have led to [timely] discovery of the

State’s liability.”).   We held both defendants were entitled to summary

judgment. Id. at 527–28. Our discussion of Trevino’s duty to investigate

foreshadowed this malpractice action:

       If a duty to investigate the existence of a vicariously liable
       defendant did not arise until the injured party discovered the
       tortfeasor’s immunity, the statute of limitations would never
       commence against a vicariously liable defendant in cases in
                                       5
      which the tortfeasor is not immune. We think an injured
      party who knows of her injury and its cause must conduct a
      reasonable investigation of the nature and extent of her legal
      rights that includes inquiry into the identity of any
      vicariously liable parties.     An injured party’s duty to
      investigate the identity of persons liable for her injury is not
      a seriatim process that stops upon the discovery of one
      defendant and arises again only when that defendant’s
      liability is questioned.

Id. at 523.

      After our 2008 decision, Hook hired new counsel and filed a

malpractice claim against Trevino on June 23, 2010.            Hook asserted

Trevino negligently failed to “promptly pursue inexpensive, necessary
discovery to ascertain the proper identity of those who should be sued”

and failed to timely file an administrative claim with the state appeal

board. Trevino moved for summary judgment, arguing that, because the

state’s agent, Lippolt, was entitled to immunity under section 669.24,

Hook’s respondeat superior claim against the state failed as a matter of

law. The district court denied his motion for summary judgment and, at

trial, denied his motion for a directed verdict on the same grounds.

      Trevino filed a motion in limine before trial to prevent Hook from

arguing interest “should accrue from the time of a jury verdict in the

underlying case.” The district court, noting that “[p]rejudgment interest

generally accrues from the time of filing suit,” granted Trevino’s motion,

but stated, “This court will reconsider this order if an offer of proof . . . is

made at trial.” Hook made no offer of proof regarding interest or the date

the underlying case likely would have gone to verdict.

      The jury returned a verdict finding Trevino was negligent and that

his negligence caused damage to Hook. The jury was asked to determine

past and future damages, but was not asked to determine the date the
underlying case should have been tried. The jury awarded the following

damages on the verdict form:
                                    6

       Past pain and suffering from the date of injury
     1 to when a case against the State of Iowa would $125,000
       have been tried.
       Present value of future pain and suffering
     2 determined as of when a case against the State $125,000
       of Iowa would have been tried.
       Past loss of function of the mind and body from
     3 the date of injury to when a case against the         $22,000
       State of Iowa would have been tried.
       Present value of future loss of function of the
     4 mind and body determined as of when a case            $11,000
       against the State of Iowa would have been tried.
       Past loss of earnings from the date of injury to
     5 when a case against the State of Iowa would            $5,000
       have been tried.
       Present value of future earning capacity
     6 determined as of when a case against the State $125,000
       of Iowa would have been tried.
                                                Total $413,000

In addition, the parties stipulated that Hook’s past medical expenses

amounted to $60,000. This brought the total award to $473,000. The

district court entered judgment against Trevino in that amount with

interest on the entire judgment, including future damages, running from

June 23, 2010, the date the malpractice action was filed.

      Trevino filed a posttrial motion to “offset the verdict by the

contingent fee agreement” or, alternatively, by the reasonable value of his

legal services. The district court denied that motion. Hook filed a motion

seeking interest running from the time her original action would have

been tried. The district court denied her motion for additional interest.

Trevino’s appeal and Hook’s cross-appeal followed.

      II. Scope of Review.

      “We review a district court’s ruling on a motion for directed verdict

for correction of errors at law.” Pavone v. Kirke, 801 N.W.2d 477, 486
(Iowa 2011). We review a ruling on a claimed setoff against a judgment
                                      7

for correction of errors at law. See Collins v. King, 545 N.W.2d 310, 312

(Iowa 1996) (reviewing disability insurance setoff for correction of errors

at law). Finally, a ruling on interest is reviewed for correction of errors at

law. Wilson v. Farm Bureau Mut. Ins. Co., 770 N.W.2d 324, 327 (Iowa

2009).

      III. Analysis.

      A. State    Volunteer    Liability.     We   first   address   Trevino’s

argument that he was entitled to a directed verdict because the volunteer

immunity enjoyed by Lippolt under Iowa Code section 669.24 extended
to the state to bar Hook’s respondeat superior claim. This is a question

of statutory interpretation.

      The Iowa Tort Claims Act (ITCA) provides a limited waiver of the

state’s sovereign immunity. See Iowa Code ch. 669; Hansen v. State, 298
N.W.2d 263, 265 (Iowa 1980) (“The state may now be sued in tort only in

the manner and to the extent to which consent has been given by the

legislature.”); see also Thomas v. Gavin, 838 N.W.2d 518, 521 (Iowa

2013) (citing Don R. Bennett, Handling Tort Claims and Suits Against the

State of Iowa: Part I, 17 Drake L. Rev. 189, 189 (1968) (“Prior to passage

of the Iowa Tort Claims Act in 1965, the maxim that ‘the King can do no

wrong’ prevailed in Iowa.”) (noting the ITCA is “viewed as abolishing

traditional common law immunities”)). “Generally, the State may be sued

for damage caused by the negligent or wrongful acts or omissions of state

employees while acting within the scope of employment to the same

extent that a private person may be sued.” McGill v. Fish, 790 N.W.2d
113, 117 (Iowa 2010) (citing Iowa Code § 669.2(3)(a) (2009)). “Employee

of the state” is defined to include persons acting on behalf of the state
“whether with or without compensation.” Iowa Code § 669.2(4)(a) (2001);

see also Lippolt, 755 N.W.2d at 519 (“[T]he term ‘employee’ as used in
                                            8

chapter 669 includes unpaid volunteers as well as paid workers.”). Hook

argues the state can be sued by a party injured by the negligence of a

volunteer such as Lippolt acting on behalf of the state. We agree.

       Iowa enacted its state volunteer tort immunity provision in 1987.1

1987 Acts ch. 212, § 1 (now codified at Iowa Code § 669.24).                     Section

669.24 provides:

             A person who performs services for the state
       government or any agency or subdivision of state
       government and who does not receive compensation is not
       personally liable for a claim based upon an act or omission of
       the person performed in the discharge of the person’s duties,
       except for acts or omissions which involve intentional
       misconduct or knowing violation of the law, or for a
       transaction from which the person derives an improper
       personal benefit.          For purposes of this section,
       “compensation” does not include payments to reimburse a
       person for expenses.

Iowa Code § 669.24 (first emphasis added).               We must determine if the

legislature intended section 669.24 to bar a respondeat superior claim


       1The 1987 Act also created a parallel provision that applies to municipalities,
which states:
       A person who performs services for a municipality or an agency or
       subdivision of a municipality and who does not receive compensation is
       not personally liable for a claim based upon an act or omission of the
       person performed in the discharge of the person’s duties, except for acts
       or omissions which involve intentional misconduct or knowing violation
       of the law, or for a transaction from which the person derives an
       improper personal benefit. For purposes of this section, “compensation”
       does not include payments to reimburse a person for expenses.
1987 Acts ch. 212, § 20 (now codified at Iowa Code § 670.2).
        Many states enacted similar immunity statutes that decade “in response to the
insurance crisis of the 1980s.” Developments in the Law—Nonprofit Corporations—
Special Treatment and Tort Law, 105 Harv. L. Rev. 1677, 1687 (1992). Not until 1997
did Congress enact a volunteer-immunity statute. See Volunteer Protection Act of
1997, 42 U.S.C. §§ 14501–14505 (2006).          The Federal Volunteer Protection Act
specifically provides that the volunteer’s personal immunity does not extend to the
government. It states: “Nothing in this section shall be construed to affect the liability
of any nonprofit organization or governmental entity with respect to harm caused to any
person.” Id. § 14503(c). The ITCA lacks such a provision expressly excluding the
governmental entity from the protection of the volunteer immunity.
                                        9

against the state for the volunteer’s negligence.        As we observed in

Lippolt, section 669.24 “states that a volunteer ‘is not personally liable.’ ”

755 N.W.2d at 520 (quoting Iowa Code § 669.24).            On its face, this

provision sets forth an immunity defense that is personal to the

volunteer and lacks any language expressly extending the volunteer’s

immunity to the state. Our prior cases do not address whether the state

can invoke the volunteer’s personal immunity to defeat a respondeat

superior claim against the state based on the volunteer’s negligence.

      Trevino relies on our common law negligence decisions holding
that an adjudication in favor of the agent on a negligence claim bars the

plaintiff’s vicarious-liability claim against the principal.         See, e.g.,

Peppmeier v. Murphy, 708 N.W.2d 57, 66 (Iowa 2005); Kulish v. Ellsworth,

566 N.W.2d 885, 892 (Iowa 1997) (affirming dismissal of common law

vicarious-liability   claim   against   county   whose   allegedly   negligent

employees enjoyed statutory immunity).           Hook, in turn, cites our

precedent allowing a statutory vicarious-liability claim to proceed despite

the personal immunity of a negligent agent. See, e.g., Smith v. CRST Int’l,

Inc., 553 N.W.2d 890, 895 (Iowa 1996) (construing motor vehicle owner

liability statute); Estate of Dean ex rel. Dean v. Air Exec, Inc., 534 N.W.2d
103, 105–06 (Iowa 1995) (construing aircraft owner liability statute). We

conclude these cases can be harmonized. The plaintiff must establish

the agent’s negligence to recover against the principal under respondeat

superior. Accordingly, an adjudication that the agent was not negligent

will preclude the principal’s vicarious liability. Yet a defense personal to

the agent, such as immunity, will not ordinarily extend to bar a claim

against the principal for the agent’s negligence unless the rationale for
the immunity also applies to the principal.
                                              10

        Thus,     two    inquiries      guide      our    determination        whether   an

adjudication against the plaintiff and in the agent’s favor precludes

recovery from the principal under respondeat superior.                        First, did the

agent prevail on a personal defense inapplicable to the principal?

Second, does the principal’s vicarious liability rest on the agent’s

negligence or, rather, on the agent’s liability?

        The plaintiff may proceed with a respondeat superior claim against

the principal despite a judgment in favor of the agent that is based on “a

defense that was personal to the defendant.”                    Restatement (Second) of
Judgments § 51(1)(b) (1982).2 In Dean, we explained:



        2The   Restatement (Second) of Judgments section 51 (1982) states in relevant
part:
        If two persons have a relationship such that one of them is vicariously
        responsible for the conduct of the other, and an action is brought by the
        injured person against one of them, the judgment in the action has the
        following preclusive effects against the injured person in a subsequent
        action against the other.
        (1) A judgment against the injured person that bars him from reasserting
        his claim against the defendant in the first action extinguishes any claim
        he has against the other person responsible for the conduct unless:
                ....
              (b) The judgment in the first action was based on a defense that
        was personal to the defendant in the first action.
(Emphasis added.)
        The Restatement (Second) of Agency section 217(b)(ii) (1958) contains a similar
provision, which states:
        In an action against a principal based on the conduct of a servant in the
        course of employment:
                ....
                (b) The principal has no defense because of the fact that:
                        ....
                        (ii) the agent had an immunity from civil liability . . . .
We note the Restatement (Third) of Agency does not contain a comparable provision and
is silent on this issue.
                                       11
      “[A]n immunity from liability does not mean that a person
      did not commit a negligent, harmful act. It only means that
      for certain policy reasons liability is precluded against that
      person. In the interest of compensation to the victim, it
      should not be presumed that the immunity from liability
      given to the negligent person is carried over to others whom
      the victim can sue. Rather, the presumption should be the
      other way. Thus, unless the purpose of the immunity would
      be thwarted by carrying it over to others, suit against the
      others will lie.”

534 N.W.2d at 105 (quoting Davis v. Harrod, 407 F.2d 1280, 1284 (D.C.

Cir. 1969)); see also Smith, 553 N.W.2d at 895 (holding the vehicle

owner’s liability for the passenger’s injuries “stems from the [driver’s]

alleged negligence, not [the driver’s] liability for his negligence”).

      In Dean, a plane crash killed the pilot and passenger, who were

coemployees on a business trip in a leased Cessna. 534 N.W.2d at 104.

The passenger’s estate sued the aircraft owner under Iowa Code section

328.41, which imposes civil liability “on the owner of an aircraft for the

negligent conduct of those persons to whom the owner entrusts the

plane.” Id. The owner moved for summary judgment, arguing it could

not be vicariously liable for the pilot’s negligence because the pilot had

coemployee immunity under the Iowa Workers’ Compensation Act, Iowa

Code section 85.20. Id. at 103–04. The district court denied the motion,
reasoning that the immunity applied only to the coemployee pilot but not

against the owner who was neither the employer nor a coemployee. We

affirmed. Id. at 104. We held the immunity defense was personal to the

pilot and was not available to the owner.         Id. at 106.    We noted the

immunity under chapter 85 did not extend to third parties, while the

aircraft owner liability statute “turns on the negligence of the operator.”

Id. at 104.
      Similarly, in Smith, we held that vicarious liability under the motor

vehicle owner-liability statute turned on the consent driver’s negligence,
                                        12

regardless of the driver’s liability.    553 N.W.2d at 894.     In Smith, the

negligent driver who injured a coemployee passenger had immunity

under the workers’ compensation statute. Id. at 892. The vehicle owner

was not their employer or coemployee.             The owner liability statute

provided, “In all cases where damage is done by any motor vehicle by

reason of negligence of the driver, and driven with the consent of the

owner, the owner of the motor vehicle shall be liable for such damage.”

Iowa Code § 321.493 (1991) (emphasis added).               The Smith court

emphasized that “[s]ection 321.493 mentions only the negligence, not the
liability, of the operator.” 553 N.W.2d at 895.

      The Smith court recognized that the workers’ compensation statute

“provides a quid pro quo not for third parties, but for employers, who are

required by law to carry workers’ compensation insurance or become

self-insured.” Id. The Smith court stated, “We do not believe withholding

section 85.20 immunity from [the nonemployer vehicle owner] thwarts

the purpose underlying such immunity.” Id. Therefore, the Smith court

held the driver’s coemployee immunity did not exempt the vehicle owner

from vicarious liability for the driver’s negligence.      Id.; cf. Steffens v.

Proehl, 171 N.W.2d 297, 298–300 (Iowa 1969) (holding workers’

compensation immunity barred section 321.493 claim against vehicle

owner who was also plaintiff’s employer).

      Trevino’s reliance on Peppmeier is misplaced.         That case was a

medical malpractice action in which the plaintiff sued her surgeon for

negligently performing surgery and sued the surgeon’s employer under a

respondeat superior theory, alleging it was vicariously liable for his

negligence.    708 N.W.2d at 59.             The district court granted both
defendants summary judgment on grounds the plaintiff lacked expert

testimony or other admissible evidence to prove the surgeon was
                                     13

negligent. Id. at 61. The court of appeals affirmed summary judgment

for the surgeon, but reversed summary judgment for his employer. Id.

We granted the employer’s application for further review. Id. We noted

the plaintiff failed to seek further review of the appellate decision in favor

of the surgeon, which left intact the summary judgment establishing she

lacked evidence to prove his negligence. Id. at 62. We held summary

judgment in favor of the surgeon was an adjudication on the merits that

the surgeon could not be found negligent, which in turn precluded

plaintiff’s vicarious-liability claim against his employer.   Id. at 66.   By
contrast, in Lippolt, we held Lippolt, the state’s agent, was immune. 755

N.W.2d at 520–21. We did not hold Lippolt was not negligent. Id. An

immune party may well be negligent under circumstances allowing a

respondeat superior claim against the employer or principal based on its

agent’s negligence. This is such a circumstance.

      Kulish is closer to the mark. There, decedent was injured in a car

accident and died of a heart attack while being airlifted to a hospital.

Kulish, 566 N.W.2d at 887. His estate brought negligence claims against

emergency responders and a county hospital. Id. at 887–88. We held

that “[s]ummary judgment for defendants based on the immunity

provisions of section 670.4 was proper.” Id. at 891–92. Specifically, we

applied the emergency response immunity in section 670.4(11) of the

Iowa Municipal Tort Claims Act.        Id. at 890–92.     Trevino seizes on

language in which we denied the county’s cross-appeal, stating the

summary judgments in favor of the county employees, hospital, and

ambulance service “necessarily justified dismissal of plaintiffs’ claims

against defendant Howard County, either on governmental immunity or
vicarious liability grounds.” Id. at 892 (emphasis added) (citing Iowa Code

§ 670.4(11) (1995) and Biddle v. Sartori Mem’l Hosp., 518 N.W.2d 795,
                                            14

799 (Iowa 1994) (holding settlement with doctor extinguished further

claims against defendant hospital based on vicarious-liability theory)).3

The italicized language relied upon by Trevino is dicta because we

dismissed the county’s cross-appeal on the ground the county had

prevailed under the emergency-response immunity. Id. at 892–93.

       Importantly, the emergency response immunity at issue in Kulish

expressly applies to both the local governmental entity (the county) and

the individual emergency responders.                 See Iowa Code § 670.4 (“The

liability imposed by section 670.2 shall have no application to any claim
enumerated in this section.           As to any such claim, [unless otherwise

expressly provided], the municipality shall be immune from liability.”).

By contrast, the ITCA does not expressly apply the state volunteer

immunity to the state.           Nor is volunteer immunity one of the listed

exceptions to tort liability enumerated in section 669.14, the ITCA’s

counterpart to section 670.4. Id. § 669.14. “[A] private citizen’s right of

suit under the Tort Claims Act is not absolute, but rather is limited by

conditions set forth by the legislature in chapter 669.” Drahaus v. State,

584 N.W.2d 270, 272 (Iowa 1998). “These limitations are most clearly

manifested in the specific exceptions to the act,” which are set forth in


       3Nor   is Biddle on point. That case involved a plaintiff’s voluntary release of
negligence claims against a doctor who paid plaintiff a “sizeable settlement.” Biddle,
518 N.W.2d at 796. We held his release extinguished vicarious-liability claims against
the hospital that employed him, but for reasons unique to the Iowa Comparative Fault
Act and inapplicable here. Id. at 799. Specifically, the settlement made the doctor a
“released party” under the Act who is immune to contribution claims. Id. at 798 & n.1
(citing Iowa Code §§ 668.3(2)(b), .7 (1985)). Moreover, a servant and vicariously liable
master are considered a single party for allocation of comparative fault. Id. at 799
(citing § 668.3(2)(b)). We concluded that “[b]y releasing the doctor, Biddle satisfied the
percentage of fault attributable to him and, vicariously, attributable to the hospital.” Id.
We noted this “outcome would clearly advance the goal of voluntary settlement of
controversies favored by the law.” Id. at 798–99. By contrast, Hook obtained no
settlement from Lippolt, who is not a released party under chapter 668. Biddle is
inapposite for that reason.
                                     15

section 669.14. Trobaugh v. Sondag, 668 N.W.2d 577, 584 (Iowa 2003).

If the legislature had intended volunteer immunity to apply to the state,

it presumably would have said so expressly, as it did for the emergency

response immunity in the Municipal Tort Claims Act.           “We refuse to

rewrite [the immunity and liability statutes] in a manner not consistent

with the plain language of those statutes.” Smith, 553 N.W.2d at 895.

      We next turn to the purposes served by the statutory provisions.

See Harden v. State, 434 N.W.2d 881, 884 (Iowa 1989) (“We seek a

reasonable interpretation that will best effect the purpose of the statute
. . . .”). “The self-evident purpose of the [ITCA] is to provide an orderly

method by which to compensate those tortiously damaged by any officer,

agent or employee of the state as defined by the Act.”           Graham v.

Worthington, 259 Iowa 845, 853, 146 N.W.2d 626, 632 (1966).              The

Graham court elaborated:

      The general purpose of [the ITCA] is to impose upon all the
      people of this state the burden, expense and costs which
      arise from tortious damage to property or injuries to persons
      by the officers, agents and employees of our state
      government.

Id. at 860, 146 N.W.2d at 636–37. That purpose—compensating at state

expense victims of the negligence of persons acting on the state’s
behalf—would be thwarted by extending the personal immunity of state

volunteers to the state to deny recovery.

      We find it equally self-evident that the purpose of section 669.24 is

to encourage people to provide volunteer services to the state by

removing the threat of personal liability. See Zivich v. Mentor Soccer Club,

Inc., 696 N.E.2d 201, 205 (Ohio 1998) (“[F]aced with the very real threat

of a lawsuit, and the potential for substantial damage awards, . . .
volunteers could very well decide that the risks are not worth the effort.”);
                                           16

cf. H.F. 39, 63rd G.A. (1969) (codified at Iowa Code § 613.17 (1971))

(creating immunity for Good Samaritans in order to “encourage persons

to render emergency care or assistance without fear of being sued”).

Notably, the Iowa legislature passed several other liability-limiting

provisions in the same 1987 Act that created the volunteer immunity.4

1987 Acts ch. 212.              As the federal volunteer-immunity statute

acknowledges,

       it is in the interest of the [government] to encourage the
       continued operation of volunteer service organizations and
       contributions of volunteers because the [government] lacks
       the capacity to carry out all of the services provided by such
       organizations and volunteers[.]

42 U.S.C. § 14501(a)(7)(C); see also 101 Cong. Rec. H7548 (daily ed.

Sept. 13, 1990) (statement of Rep. John Porter) (pointing to 1986 survey

finding    that   fear    of   liability   exposure     was     inhibiting    volunteer

recruitment).     Arkansas passed its own volunteer-immunity statute in

the same year as Iowa.             It noted the motivations behind granting

immunity to volunteers:

       [T]he recent publicity generated in relation to the perceived
       insurance crisis has heightened concern among many who
       would provide volunteer services, making it more difficult to
       provide certain important services, cultural and educational
       events, and other opportunities to the citizens of the State of
       Arkansas through voluntary services. This subchapter limits
       and defines the liability of volunteers in order to diminish
       their concern with regard to personal liability associated with
       volunteer work in order that the state might maximize this
       important human resource.



       4The    Act allowed for the elimination or limitation of personal liability for
corporate, bank, credit union, and savings and loan association directors. 1987 Acts
ch. 212, §§ 2, 12, 13 & 15 (codified at Iowa Code §§ 491.5, 524.302, 533.1 & 534.501
(Supp. 1987)). The Act also limited personal liability of directors, officers, members,
and volunteers acting on behalf of a cooperative association, nonprofit-sharing
cooperative association, corporation, or nonprofit corporation. Id. §§ 6, 7, 8, 9, 11 & 19
(codified at Iowa Code §§ 497.33, 498.35, 499.72, 504.17, 504A.101 & 613.19).
                                            17

Ark. Code Ann. § 16-6-102 (West, Westlaw through 2013 Reg. Sess.).

       The policy behind the volunteer-immunity statute—to encourage

volunteering—does not warrant extending this immunity to the state.

Immunizing the state for the actions of its volunteers would do little more

than deny recovery to injured parties, undermining the compensatory

goal of the ITCA. Yet, declining to immunize the state is unlikely to deter

people from volunteering. Rather, extending volunteer immunity to the

state would remove an incentive for the state to properly select, train,

and supervise volunteers. See W. Page Keeton, et al., Prosser and Keeton
on the Law of Torts § 69, at 500–01 (5th ed. 1984) (noting that vicarious

liability incentivizes the principal “to be careful in the selection,

instruction, and supervision of his servants, and to take every precaution

to see that the enterprise is conducted safely”); cf. Beganovic v. Muxfeldt,

775 N.W.2d 313, 318 (Iowa 2009) (“The rationale for imposing liability on

a [motor vehicle] owner is consistent with the rationale for . . . the

common-law         rule    of   vicarious      liability    for   the    master-servant

relationship. The owner of a motor vehicle has the ability to control its

use and to entrust the vehicle to competent drivers.”). Our holding today

furthers the purposes of both section 669.24 and the ITCA as a whole

and is in accord with many other jurisdictions.5




       5See,   e.g., James v. Prince George’s County, 418 A.2d 1173, 1183 (Md. 1980)
(collecting cases in which government held liable as principal despite public official
immunity); Davis v. Lambert-St. Louis Int’l Airport, 193 S.W.3d 760, 766 (Mo. 2006)
(“Even when official immunity protects a government employee from liability there
remains ‘tortious conduct’ for which the governmental employer can be derivatively
liable.”); State ex rel. Sawicki v. Lucas Cnty. Ct. of Common Pleas, 931 N.E.2d 1082,
1088 (Ohio 2010) (“[T]he doctrine of respondeat superior operates by imputing to the
employer the acts of the tortfeasor, not the tortfeasor’s liability.”); Babcock v. State, 809
P.2d 143, 156 (Wash. 1991) (collecting cases in which the immunities of governmental
officials do not also relieve the government of liability).
                                           18

       For these reasons, the district court correctly denied Trevino’s

motion for directed verdict.          Lippolt’s personal immunity as a state

volunteer did not preclude a timely tort claim against the state based on

Lippolt’s negligence.6

       B. Contingent Fee Setoff. Trevino argues the district court erred

by denying his motion to reduce the malpractice damages awarded by

the jury by the forty percent contingent fee he would have taken had the

underlying tort action been successful.               Trevino preserved error by

presenting this legal issue to the district court through his posttrial
motion seeking a setoff. See Greenfield v. Cincinnati Ins. Co., 737 N.W.2d
112, 123 (Iowa 2007) (deciding setoff issues as a matter of law after trial).

The    malpractice     jury    verdict    plus   stipulated     damages       effectively

measured the value of Hook’s underlying tort case at $473,000.                          If

Trevino had won that amount for her at trial in a tort action against the

state, Hook would have been contractually obligated to pay his forty

percent contingent fee.        Her net recovery without interest would have

been $283,800 ($473,000 x .6). Without the setoff, she grosses $189,200




       6We  limit our holding to the state volunteer-immunity provision at issue. Other
immunities that preclude personal liability can defeat vicarious liability or respondeat
superior claims when the purpose served by the immunity justifies applying it to both
the agent and principal. “[I]mmunity is justified and defined by the functions it protects
and serves, not by the person to whom it attaches.” Forrester v. White, 484 U.S. 219,
227, 108 S. Ct. 538, 544, 98 L. Ed. 2d 555, 565 (1988). For example, we have extended
a prosecutor’s immunity to the county that employed him because,
       “otherwise, the objectives sought by immunity to the individual officers
       would be seriously impaired or destroyed. If the prosecutor must weigh
       the possibilities of precipitating tort litigation involving the county and
       the state against his action in (the) criminal case, his freedom and
       independence in proceeding with criminal prosecutions will be at an
       end.”
Burr v. City of Cedar Rapids, 286 N.W.2d 393, 396 (Iowa 1979) (quoting Gartin v.
Jefferson County, 281 N.W.2d 25, 31 (Iowa Ct. App. 1979)).
                                          19

more in this malpractice action before paying her current legal counsel,

who confirmed at oral argument he “is not working for free.”

       We have not previously decided whether a contingent fee setoff is

appropriate in legal malpractice actions.            Courts in other jurisdictions

are divided on this question. As the Washington Supreme Court recently

observed: “The majority view . . . refuses to deduct the negligent lawyer’s

fee in calculating damage to the plaintiff. This is the view espoused by

the authors of the Restatement (Third) of the Law Governing Lawyers.”7

Shoemake v. Ferrer, 225 P.3d 990, 993 (Wash. 2010). The district court
relied on the Restatement (Third) of the Law Governing Lawyers section

53, comment c (2000), which provides in relevant part:

       When it is shown that a plaintiff would have prevailed in the
       former civil action but for the lawyer’s legal fault, it might be
       thought that—applying strict causation principles—the
       damages to be recovered in the legal-malpractice action
       should be reduced by the fee due the lawyer in the former
       matter. That is, the plaintiff has lost the net amount
       recovered after paying that attorney fee. Yet if the net
       amount were all the plaintiff could recover in the malpractice
       action, the defendant lawyer would in effect be credited with
       a fee that the lawyer never earned, and the plaintiff would
       have to pay two lawyers (the defendant lawyer and the
       plaintiff's lawyer in the malpractice action) to recover one
       judgment.

We, like the district court, find this comment persuasive. We thus join

the majority today.




       7This majority includes Duncan v. Lord, 409 F. Supp. 687, 691–92 (E.D. Pa.
1976); Kane, Kane & Kritzer, Inc. v. Altagen, 165 Cal. Rptr. 534, 537–58 (Ct. App. 1980);
Benard v. Walkup, 77 Cal. Rptr. 544, 551 (Ct. App. 1969); McCafferty v. Musat, 817
P.2d 1039, 1045 (Colo. App. 1990); Winter v. Brown, 365 A.2d 381, 386 (D.C. 1976);
Togstad v. Vesely, Otto, Miller & Keefe, 291 N.W.2d 686, 696 (Minn. 1980); Carbone v.
Tierney, 864 A.2d 308, 320 (N.H. 2004); Saffer v. Willoughby, 670 A.2d 527, 534 (N.J.
1996); Campagnola v. Mulholland, Minion & Roe, 555 N.E.2d 611, 613–14 (N.Y. 1990);
Foster v. Duggin, 695 S.W.2d 526, 527 (Tenn. 1985); Shoemake v. Ferrer, 225 P.3d 990,
993–94 (Wash. 2010).
                                    20

      We begin our analysis by recognizing “[t]he goal in legal

malpractice suits is to put clients in the position they would have

occupied had the attorney not been negligent.” Sladek v. K Mart Corp.,

493 N.W.2d 838, 840 (Iowa 1992). But, the malpractice damage award

should be limited “so as not to permit the client to profit from the

lawyer’s negligence.” Id. If we allowed the setoff Trevino seeks, we would

be giving him the benefit of a fee he never earned, while leaving Hook in a

worse position in light of her undisputed obligation to pay the fees of the

counsel who prosecuted her malpractice claims.
      Hook had a good tort claim against the state. The state’s agent,

Lippolt, admitted running a red light and admitted his negligence caused

the collision that injured her.   Her stipulated medical expenses were

$60,000. Although Lippolt enjoyed statutory immunity as a volunteer,

that immunity did not extend to the state, as we hold today. Hook’s tort

claim against the state failed because Trevino missed the deadline to file

it. The malpractice jury found Trevino negligent, a finding he does not

challenge on appeal.    We conclude he did not earn a fee from Hook’s

recovery. Therefore, we decline to reduce her malpractice recovery “by a

fee that the lawyer never earned.”       Restatement (Third) of the Law

Governing Lawyers § 56 cmt. c.

      For her part, Hook would suffer a double deduction on fees—first,

a deduction for Trevino’s fictional forty percent fee; second, the fees paid

to her counsel that actually won her malpractice case. We do not believe

Iowa law compels this result.       As the New York Court of Appeals

recognized,

      if plaintiff had learned of defendants’ malpractice and
      discharged them for cause, they could not claim credit for
      their fee. We see no reason to allow the defendants to
                                        21
      benefit by the fact that plaintiff belatedly learned of their
      misconduct and sued for recovery in legal malpractice.

Campagnola v. Mulholland, Minion & Roe, 555 N.E.2d 611, 614 (N.Y.

1990).

      Two leading cases represent the minority viewpoint: Moores v.

Greenberg, 834 F.2d 1105 (1st Cir. 1987), and Horn v. Wooster, 165 P.3d
69 (Wyo. 2007).8        These cases apply traditional tort and contract

principles limiting damages to losses that were “ ‘reasonably within the

contemplation of the contracting parties when the agreement was made’ ”

and hold that malpractice damages thus are limited to the “net benefit of

the tendered bargain-nothing more.” Moores, 834 F.2d at 1110 (quoting

Winship v. Brewer Sch. Comm., 390 A.2d 1089, 1095 (Me. 1978)); see

also Horn, 165 P.3d at 73.            Both Moores and Horn disregard the

argument that a plaintiff must pay twice for the same services, reasoning

that this argument contradicts the American rule that parties bear their

own legal fees. Moores, 834 F.2d at 1111 (“In the absence of a statute,

an enforceable agreement, or a recognized juridical exception to the

general rule, counsel fees do not accrue in favor of a successful

litigant.”); Horn, 165 P.3d at 75.

      We decline Trevino’s invitation to follow the minority approach. We
find the Horn dissent more persuasive. See 165 P.3d at 79–83 (Burke,

J., dissenting) (noting several cases relied on by the majority opinion are

no longer good law). Under the minority view, “making a plaintiff whole”


        8We note three other cases that are regularly cited to support prosetoff

arguments: Childs v. Comstock, 74 N.Y.S. 643 (1902), McGlone v. Lacey, 288 F. Supp.
662 (D.S.D. 1968), and Sitton v. Clements, 257 F. Supp. 63 (E.D. Tenn. 1966). Childs
was abrogated by Campagnola, 555 N.E.2d at 613, and Sitton was abrogated by Foster,
695 S.W.2d at 527. The McGlone court acknowledged the setoff rule, but decided the
case based on other grounds. 288 F. Supp. at 665–66. In recognizing the setoff rule,
McGlone relied solely on Sitton. Id. Because Sitton is no longer good law, “McGlone
retains little persuasive value.” Horn, 165 P.3d at 82 (Burke, J., dissenting).
                                    22

consists of awarding the plaintiff only what the plaintiff would have

recovered had the original attorney performed competently. “This logic,

however, is somewhat self-destructing because the attorney has not

handled the matter competently.” Kane, Kane & Kritzer, Inc. v. Altagen,

165 Cal. Rptr. 534, 538 (Ct. App. 1980).         We are not persuaded by

Trevino’s contention that Hook will be placed in a better position than if

he had successfully prosecuted her tort claims against the state. Trevino

basically asks us to pretend he won the tort case that he lost. He then

asks us to compare apples to oranges—her theoretical net recovery in the
underlying tort case, equated to her actual gross recovery in this legal

malpractice action, exclusive of any deduction for the fees of the lawyers

who in fact won her recovery. We will not turn a blind eye to the reality

that the victim of legal malpractice must retain a second lawyer to

recover from the first. The legal fees are a wash. See Winter v. Brown,

365 A.2d 381, 386 (D.C. 1976) (noting the attorney fees to prosecute the

malpractice action “cancel out” the fees that would have been owed in

the underlying case had it been successful).

      The Washington Court of Appeals surveyed the cases and

commentators on both sides of the issue. Shoemake v. Ferrer, 182 P.3d
992, 996–97 (Wash. Ct. App. 2008), aff'd, 225 P.3d 990. In joining the

majority   approach,   the   Shoemake    court    emphasized   that   “legal

malpractice damages should fully compensate plaintiffs injured by

attorney malpractice.” Id. at 997. The court observed that “[i]n virtually

every case, the injured plaintiff will be required to hire a second attorney

to prosecute the malpractice action against the negligent attorney and

will be required to pay that second attorney.” Id. The court rejected the
minority rule by stating:
                                    23
      The replacement attorney is required to prove precisely what
      the negligent lawyer failed to prove—that the plaintiff is
      entitled to recover on the underlying claim. That this must
      be done through the vehicle of a malpractice action does not
      change the fact that the plaintiff’s damages are limited to a
      single recovery on that underlying claim. By definition,
      reducing that recovery by two sets of attorney’s fees leaves
      the plaintiff in a worse position than the client would have
      been in, absent the malpractice.

Id. The same reasoning applies in Iowa. To allow Trevino a setoff for his

contingent fee would leave Hook less than whole once she paid the fees of

the counsel who won her recovery. A fee setoff thus conflicts with our

cases providing that the plaintiff is to be made whole. See Sladek, 493
N.W.2d at 840.

      Trevino, in the alternative, seeks a setoff based on quantum meruit

for the reasonable value of the services he performed.      Several states

have left open the possibility for negligent lawyers to set off malpractice

awards based on quantum meruit. See, e.g., Schultheis v. Franke, 658
N.E.2d 932, 941 (Ind. Ct. App. 1995); Strauss v. Fost, 517 A.2d 143, 145

(N.J. Super. Ct. App. Div. 1986); Campagnola, 555 N.E.2d at 614; Foster

v. Duggin, 695 S.W.2d 526, 527 (Tenn. 1985); Shoemake, 225 P.3d at

995 n.4; accord Samuel J. Cohen, The Deduction of Contingent Attorneys’

Fees Owed to the Negligent Attorney from Legal Malpractice Damages

Awards: The New Modern Rule, 24 Tort. & Ins. L.J. 751 (1989)

(suggesting quantum meruit can “reconcile the facially opposed policies

of both cases that deduct and cases that refuse to deduct”). The Indiana

Court of Appeals summarized the rationale behind this approach:

      [Quantum meruit] will avoid a windfall to the client where
      the attorney has provided services beneficial to the client.
      Conversely, a client will not be forced to pay twice for the
      same services because counsel in the legal malpractice
      action presumably will prove only those portions of the
      underlying case that were not already completed by the
      negligent attorney. Nor will the negligent attorney be
      rewarded for his or her shoddy workmanship as fees will be
                                   24
      deducted only for legal services which actually benefited the
      client.

Schultheis, 658 N.E.2d at 941.

      Other states have considered quantum meruit and rejected it as

too difficult to administer. See Carbone v. Tierney, 864 A.2d 308, 320

(N.H. 2004) (“[I]t would be difficult for a jury to assign a value to the

services provided by the first lawyer, particularly where there is

considerable disagreement about whether those services benefited the

client in any meaningful way.”); Horn, 165 P.3d at 76 (“[A]ctual

application of the theory would add unworkable complications to an

already complicated case.”).

      In Iowa,

      [w]hen a contingency-fee case is concluded after the
      termination of the attorney-client relationship, the attorney
      is entitled to be paid the value of his services under a
      quantum-meruit theory, but not on the basis of the contract
      amount.

Phil Watson, P.C. v. Peterson, 650 N.W.2d 562, 567 (Iowa 2002). But, we

decline to reverse the district court and allow a quantum meruit

deduction on this record. Trevino’s efforts did not benefit Hook. Trevino

offered no expert testimony or other evidence of the reasonable value of
the services he performed for Hook or how they benefited her. Hook’s

new counsel noted they used different experts (an economist and

vocational rehabilitation expert) and presented live medical testimony. In

addition, they had to retain a legal malpractice expert, a necessary

expense to prove Trevino’s negligence, but a cost that would have been

avoided had the underlying tort action been prosecuted successfully

against the state. Hook’s ultimate recovery was delayed by years due to
Trevino’s negligence.
                                     25

      We leave open the possibility for a quantum meruit setoff from a

legal malpractice recovery on an appropriate record. This is not such a

record. We affirm the district court’s ruling denying Trevino’s posttrial

motion for a setoff based on his contingent fee or quantum meruit.

      C. Interest.    The district court awarded Hook interest on the

entire judgment, including the future damages, running from June 23,

2010, the date she filed her malpractice action.    In her cross-appeal,

Hook argues the district court erred by denying her posttrial motion for

additional interest. Essentially, Hook seeks the interest that would have
been recoverable on her underlying tort claim. In her posttrial motion,

she sought interest on the entire judgment to commence on “the date the

case against the State of Iowa would have been tried.” The district court

denied her motion, stating:

      The Plaintiff relies upon an exception to the statutory rule
      recognized in Gosch v. Juelfs, 701 N.W.2d 90, 92 (Iowa
      2005): “Although in many instances interest is not
      recoverable on unliquidated damages prior to judgment, our
      cases have carved out a definite exception to this rule when
      it has been shown that the damage was complete at a
      particular time.” This Court is inclined to believe that the
      damages in this case were complete at the time the case
      would have been tried against the State of Iowa. However,
      the jury was never asked to provide that date. Under these
      circumstances, it does not appear appropriate to provide for
      pre-judgment interest under the exception as opposed to the
      general rule.

In a footnote, the district court noted:

      This Court recalls no evidence or argument as to when the
      case against the State would have actually been tried.
      Moreover, under the instructions, it does not appear that the
      jury members would necessarily have had to unanimously
      agree on any particulate date.

      We have not previously decided how to calculate interest accruing
on a legal malpractice judgment arising from the loss of an underlying
                                    26

tort claim.    “The concept of prejudgment interest is based on the

realization that the loss caused by tortious conduct results in the loss of

use of compensatory damages, and to make the plaintiff whole,

prejudgment interest should be allowed.” Opperman v. Allied Mut. Ins.

Co., 652 N.W.2d 139, 142–43 (Iowa 2002); see also Wilson, 770 N.W.2d

at 332 (“The purpose of allowing interest on the [underlying] tort

judgment is ‘to encourage prompt payment and to compensate the

plaintiff for another’s use of his or her money.’ ” (quoting 44B

Am. Jur. 2d Interest & Usury § 40, at 63 (2007)); Houselog v. Milwaukee
Guardian Ins., 473 N.W.2d 52, 55 (Iowa 1991) (“[I]nterest is an element of

compensatory damages.”).

      The statute governing interest on tort judgments against private

parties is found in Iowa Code section 668.13 (2011), which states:

           Interest shall be allowed on all money due on
      judgments and decrees on actions brought pursuant to this
      chapter, subject to the following:
             1. Interest, except interest awarded for future
      damages, shall accrue from the date of the commencement
      of the action.
              ....
            4. Interest awarded for future damages shall not begin
      to accrue until the date of the entry of the judgment.

The measure of damages in a legal malpractice action, however, is the

amount the plaintiff would have recovered in the prior tort action but for

the lawyer’s negligence.     Sladek, 493 N.W.2d at 840.      Interest is a

component of those damages. The underlying case involved a tort claim

against the State of Iowa.    Interest on tort claims against the state is

governed by section 669.4, which provides:

            The state shall be liable in respect to such claims to
      the same claimants, in the same manner, and to the same
      extent as a private individual under like circumstances,
                                    27
      except that the state shall not be liable for interest prior to
      judgment or for punitive damages. Costs shall be allowed in
      all courts to the successful claimant to the same extent as if
      the state were a private litigant.

Iowa Code § 669.4 (emphasis added).

      Trevino and Hook each offer a date to serve as the trigger for

interest.   Trevino urges we use June 23, 2010, the date Hook

commenced her malpractice action against Trevino and the date the

district court used to calculate interest. Trevino emphasizes that section

668.13 allows interest on “judgments.” Because no judgment was ever

entered in the underlying personal injury case against the state or

Lippolt, Trevino argues that the underlying case cannot serve as a

starting point for interest.   Trevino asserts the only judgment in this

litigation is the judgment against Trevino in favor of Hook and, thus, the

district court correctly allowed interest accruing from the commencement

of Hook’s case against Trevino. Trevino argues the commencement of the

malpractice action is the “commencement” to which section 668.13(1)

refers.

      Trevino’s position is at odds with the measure of damages in legal

malpractice actions.   “The measure of injury to the client’s cause of
action is the difference between what the client should have recovered

but for the [attorney’s] negligence, and what the client actually

recovered.” Burke v. Roberson, 417 N.W.2d 209, 212 (Iowa 1987); see

also Sladek, 493 N.W.2d at 840 (“The measure of damages in a legal

malpractice claim is limited to those obtainable in the underlying suit

. . . .”). Trevino recovered nothing for Hook in the underlying suit. Hook

would have been entitled to recover statutory interest in the underlying

tort action had it been successfully prosecuted.     The damages in this
malpractice action are intended to make her whole.       She is less than
                                          28

whole without an award of the interest that should have been recovered

from the state.

       Hook argues the district court erred by declining to award her

interest based upon the date her underlying tort suit would have been

tried, as this is the date her damages became “complete.”9 Hook asserts

the “completed damages” rule from Gosch is applicable. That rule is an

imperfect fit here. Gosch was not a legal malpractice action. At issue in

Gosch was the date to accrue prejudgment interest on property damage

to a vehicle destroyed in a collision. 701 N.W.2d at 90–91. We awarded
interest on the property damage accruing from the date of the accident

that totaled the vehicle. Id. at 91. Hook does not claim interest from the

date of her personal injury accident with Lippolt. We have recognized the

“completed damage” exception applies in wrongful-death cases because

the injuries are complete upon death. See Wilson, 770 N.W.2d at 330

n.3 (“We have noted that actions for wrongful death fall within that

exception.”).    But, we expressly declined to extend the wrongful-death

exception to nonfatal personal injury claims in Mrowka v. Crouse Cartage

Co., 296 N.W.2d 782, 783–85 (Iowa 1980). This is because damages in

serious, but nonfatal, personal injury claims such as Hook’s are

continuing rather than complete, and a jury verdict is necessary to

assign a present value to future pain and suffering and other



       9Hook’s  appellate brief calculates the trial date of the underlying action by
beginning with the two-year ITCA statute of limitations date, June 9, 2002, and then
adding on an additional two years through the exercise of various procedural
mechanisms to extend the statute of limitations, withdraw the claim, and refile it. See
Iowa Code § 669.5 (2001) (allowing the state appeal board six months to dispose of a
claim under the ITCA before authorizing suit); Iowa R. Civ. P. § 1.944(2) (eff. Feb. 15,
2002) (requiring plaintiffs to try their cases within eighteen months of filing). On
appeal, Hook proposed several alternative dates for the fictional trial: November 18,
2004, 2005, or 2006. Her posttrial motion proposed December 18, 2004, 2005, or
2006.
                                          29

components of future damages. See id. at 784–85. No subsequent Iowa

case has held nonfatal personal injuries are “complete” before judgment

for purposes of accruing interest.             Nor has Hook cited any legal

malpractice case from any jurisdiction holding damages are complete for

purposes of accruing interest at the time the underlying case would have

been tried.10

       In an analogous context, however, we have awarded interest from

the filing date of the underlying tort action.            In Opperman, plaintiff,

William Opperman, was injured in a car accident and sued two different
drivers for his injuries.         652 N.W.2d at 140.            Ten months after

commencing a tort action against the two drivers, Opperman brought his

insurer, Allied Mutual, into the action, claiming under the underinsured-

motorist (UIM) coverage of his policy. Id. The UIM claim against Allied

was severed from the tort action. Id. Opperman subsequently settled

with one driver, and a jury found in favor of the other. Id. A trial against

Allied followed and Opperman was awarded the difference between his

UIM coverage and the amount of his settlement. Id. Allied argued that

the court should only enter prejudgment interest from the date Allied

became a party to the action, not the original date Opperman filed his

tort action against the drivers. Id. at 142. We disagreed, stating:

       Allied bound itself under its insurance policy to pay its
       insured what the insured would have recovered against a
       third party if that party had been adequately insured. By


       10Other   courts have limited interest to the date of the successful malpractice
action, rejecting claims for interest accruing from the date the underlying tort action
was or should have been filed or tried. See, e.g., Tri-G, Inc. v. Burke, Bosselman &
Weaver, 856 N.E.2d 389, 411 (Ill. 2006) (declining to award interest from the date of a
“hypothetical” prior judgment that should have been entered but for the malpractice);
Jourdain v. Dineen, 527 A.2d 1304, 1307–08 (Me. 1987) (declining to award interest
from the date the statute of limitations expired on an underlying claim that was never
filed).
                                      30
        statute that includes interest on past damages from the date
        the tort suit was filed.

Id.    We concluded “[t]he commencement of interest does not turn on

when Allied was brought into the litigation.” Id. We elaborated that “it

makes no difference whether the damages have been set by a jury in a

direct tort action or in a hybrid action, such as this, in which the suit

against the insurer measures the amount of recovery the plaintiffs would

have realized in an underlying tort action.” Id. at 141. It was Allied’s

duty to pay “for all interest the tortfeasor would owe and, under Iowa

Code section 668.13, that would begin to accrue when the action was

filed against the original tortfeasor.” Id. at 142.

        We recently applied the Opperman rule in another UIM case,

Wilson, 770 N.W.2d at 331–32. There, the insurer sought to distinguish

Opperman by noting the UIM claim in that case had been filed within the

tort action. Id. at 332. We, nevertheless, held in Wilson that the UIM

insurer owed prejudgment interest from the filing date of the prior,

separate tort action.     Id.   We did so because the UIM measure of

damages is based on what the plaintiff “would have received had the

tortfeasor been financially solvent.” Id. at 331–32. Prejudgment interest

from the filing date of the tort action was therefore appropriate. Id. at
332.

        The reasoning behind the Opperman rule applies to this legal

malpractice action. In both UIM cases and legal malpractice cases, the

measure of damages is based on what the plaintiff was entitled to recover

in the underlying tort action. Those damages include statutory interest.

We hold that a legal malpractice claimant is entitled to recover from the

defendant attorney the interest that would have been recoverable in the
underlying action. Prejudgment interest is not recoverable on tort claims
                                    31

against the state. Iowa Code § 669.4.     Rather, interest runs from the

date of the judgment.    Accordingly, we agree with Hook that interest

should accrue from the date her underlying tort action against the state

would have gone to judgment.

      The district court declined to award Hook such interest because

“the jury was never asked to provide that date,” and Hook offered no

evidence at trial “as to when the case against the State would have

actually been tried.” Trevino argues Hook failed to preserve error on her

claim for this additional interest. The district court invited an offer of
proof from Hook on matters excluded from evidence by the pretrial order

in limine, including when the underlying case would have been tried.

Hook made no offer of proof relating to this date.      Nevertheless, we

conclude error was preserved by Hook’s posttrial motion and that the

record is adequate to award the interest at issue. See Opperman, 652

N.W.2d at 140–41 (“It is true the jury did not add interest to the past

damages, but interest may be properly computed and ordered by the

court as additional damages to be included in the judgment.”).

      The last day a timely claim could have been made against the state

was June 9, 2002 (two years after the personal injury accident).      See

Iowa Code § 669.13(1) (2001). Under the statute in effect at the time of

the accident, if the state appeal board did not make final disposition of

the claim within six months, the claimant could withdraw the claim from

consideration and begin suit.   Iowa Code § 669.5.     Iowa Code section

669.13 then gave the litigants six months to file in district court after

receiving a final disposition from the state appeal board or withdrawing

the claim as permitted by section 669.5.    Civil actions are to be tried
within eighteen months of filing.    See Iowa R. Civ. P. 1.944(2) (eff.

Feb. 15, 2002).   Accordingly, the underlying action most likely would
                                    32

have been tried by December 9, 2004 (thirty months after the expiration

of the statute of limitations). We conclude interest on Hook’s judgment

against Trevino should accrue from that date.

      IV. Disposition.

      For the foregoing reasons, we affirm the district court’s ruling

denying Trevino’s motion for directed verdict on the state volunteer-

immunity issue and affirm the ruling denying his posttrial motion for a

setoff for his contingent fee or quantum meruit. On Hook’s cross-appeal,

we reverse the district court’s ruling that denied interest accruing before
the filing date of the malpractice action. We remand for entry of an order

awarding additional interest on the entire judgment, accruing from

December 9, 2004.

      AFFIRMED ON APPEAL, REVERSED ON CROSS-APPEAL, AND

REMANDED WITH INSTRUCTIONS.